Citation Nr: 0530037	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected disabilities of residuals 
of right and left shoulder and knee injuries.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1974.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2002 rating decision by the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  At that time, the RO denied the 
claim of entitlement to service connection for hypertension 
on a direct, as well as on a secondary, basis.  In his 
September 2003 Notice of Disagreement (NOD), the veteran 
limited his claim to secondary service connection.  The Board 
will proceed accordingly.  Harder v. Brown, 5 Vet. App. 183 
(1993) (secondary service connection claims are separate and 
distinct from direct service connection claims).


FINDING OF FACT

The veteran's hypertension is not a result of, or proximately 
due to, a service-connected disability, including residuals 
of right and left shoulder and knee injuries.


CONCLUSION OF LAW

Hypertension was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that appeal has been 
perfected with respect to the hypertension claim, so as to 
enable the Board to have jurisdiction over this appeal and to 
adjudicate the claim.  A formal hypertension claim was filed 
in January 2002 and was denied by the RO in September 2002.  
The veteran filed a timely NOD, which was received within the 
one year time limit in September 2003.  See 38 C.F.R. 
§ 20.302(a) (2005).  On March 23, 2004, a Statement of the 
Case (SOC) was sent to the veteran.  The RO received a VA 
Form 9 on May 25, 2004.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b)(1) (2005).  In this case, the 60 day 
period applies.  

When any written document is required to be filed within a 
specific period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this five-day period, Saturdays, Sundays, and 
legal holidays will be excluded.  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding work day will be included in the 
computation.  38 C.F.R. § 20.305 (2005) ("postmark rule").  

There is no postmark of record to indicate when the veteran 
mailed the VA Form 9, but the record indicates that the RO 
received the document on May 25, 2004.  Therefore, pursuant 
to the postmark rule, the postmark date is presumed to be May 
20, 2004.  This date falls within the 60 day time limit and, 
as such, is timely.  

Turning to the analysis of the claim itself, service 
connection is established for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of 
active wartime service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran is currently service connected for the following 
disabilities: residuals, right shoulder injury, postoperative 
(major); residuals, left shoulder injury (minor); residuals, 
right knee injury with degenerative changes; and residuals, 
left knee injury with degenerative changes.  The veteran 
contends that his hypertension is directly attributable to 
the stress, pain, and inability to exercise caused by his 
service-connected disabilities.  He further asserts that his 
medical records link complaints of pain with high blood 
pressure readings.  See Statement in Support of Claim dated 
June 2002.  In addition, the veteran reports trouble 
controlling his blood pressure due to the pain he suffers.  
See NOD dated September 2003.  

The veteran's service medical records are completely devoid 
of any complaints of, or treatment for, hypertension, or any 
other cardiovascular problem.  It is noted that the veteran's 
enlistment medical examination report, dated April 1971, and 
his separation medical examination report, dated April 1974, 
indicate normal clinical findings for the chest, heart, and 
vascular system.  

The post-service record, which includes both private and VA 
medical records, demonstrates the veteran's problems with 
high blood pressure.  See private medical records dated 1991 
to 1995.  Other VA medical records indicate that the 
veteran's ability to control his blood pressure fluctuated in 
2001.  See progress notes dated April 2001, June 2001, and 
September 2001 (noting that at times the veteran's blood 
pressure was well controlled and not well controlled at 
others). 

Whether a service-connected disorder has aggravated a 
nonservice-connected disorder is a medical issue in the 
province of individuals qualified to opine on aggravation by 
virtue of training, education, or other specialized 
knowledge.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (In general, evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation alone is competent.); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons; however, lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).   

Medical evidence of record specifically addressing the issue 
of etiology of the claimed hypertension consists of a VA 
compensation and pension (C&P) hypertension examination 
conducted in September 2002.  In pertinent part, the VA 
examiner diagnosed the veteran with essential hypertension 
and commented that it is not related to the shoulder or knee 
disorder in any way.  

As mentioned above, the veteran contends that his elevated 
blood pressure readings are related to the pain from his 
service-connected disabilities and that the pain prohibits 
him from controlling his blood pressure.  The veteran also 
asserts that he has spoken to several doctors and nurses 
regarding the relationship between pain and hypertension, and 
that these medical professionals informed him that pain will 
aggravate blood pressure.  See VA Form 9.  No opinion 
addressing the issue of etiology of the claimed hypertension 
other than that of the VA examiner appears in the record.  
The veteran's account of what he was told is insufficient to 
establish a medical diagnosis, as a layman's account of what 
a doctor purportedly said, filtered as it is through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to hold any probative value.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Robinette v. Brown, 
8 Vet. App. 69 (1995).  As such, no evidence of record exists 
to show that the veteran's hypertension was either caused by 
or aggravated by his service-connected disabilities.  See 
Allen, 7 Vet. App. at 448 (1995). 

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, a letter sent by 
the RO in August 2002, before the issuance of the rating 
decision from which this appeal arises, advised the veteran 
that the evidence must show a current disability as well as 
evidence showing a connection between his hypertension and 
his right and left shoulder and knee disabilities; that the 
RO would assist him by providing a C&P examination, if 
necessary, and obtaining VA medical records; that further 
assistance - obtaining other pertinent medical or non-medical 
evidence - would be provided if the veteran provided 
sufficient information about these records to enable it to do 
so; and that the veteran ultimately bears the responsibility 
for substantiating his claim.

As for the fourth element, the Board acknowledges that the 
letter sent in August 2002 did not explicitly and literally 
ask the veteran to send any evidence in his possession 
pertinent to the claim.  This failure is technical, and did 
not result in prejudice to him.  First, a letter sent in May 
2002 asked him to send any medical reports in his possession 
and suggested that the veteran review his records to make 
sure he had not overlooked important evidence. An August 2002 
letter told the veteran to inform VA about any additional 
evidence for which he wanted RO assistance in obtaining, or 
send the evidence himself, substantially similar to language 
of the "fourth element."  Second, the Statement of the Case 
(SOC) dated March 2004, contained the text of 38 C.F.R. § 
3.159, which contains the provision from which the so-called 
"fourth element" is derived.  Thus, throughout the appeal 
period, the veteran was notified of this element numerous 
times.  Under the circumstances, the Board is satisfied that 
the veteran has been adequately informed of the need for 
further substantiation with relevant evidence in his 
possession.  

It also is noted that full VCAA notice arguably was achieved 
through a combination of letters and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given an appropriate C&P examination in September 
2002.  The RO obtained the veteran's VA and private medical 
records and his written statements, and associated them with 
the claims folder.  The veteran had notice of the status of 
his claim and opted not to submit more information before the 
case was sent to the Board.  The Board finds it reasonable to 
interpret this action to mean that he is satisfied with the 
development in his claim.  Thus, further development is 
unlikely to add more relevant evidence or information. 


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected disability of residuals of right and left 
shoulder and knee injuries, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


